

116 HR 4194 IH: National Suicide Hotline Designation Act of 2019
U.S. House of Representatives
2019-08-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4194IN THE HOUSE OF REPRESENTATIVESAugust 20, 2019Mr. Stewart (for himself, Mr. Moulton, Mr. Gianforte, Ms. Johnson of Texas, Mr. Balderson, Mr. Bergman, Mr. Bishop of Utah, Mr. Brown of Maryland, Mr. Calvert, Mr. Cárdenas, Mr. Carson of Indiana, Mr. Cisneros, Ms. Clarke of New York, Mr. Cleaver, Mr. Cole, Mr. Collins of New York, Mr. Crawford, Mr. Curtis, Mr. DeFazio, Ms. Barragán, Mrs. Dingell, Mr. Fitzpatrick, Mr. Gallagher, Mr. Gallego, Mr. Grijalva, Mr. Hastings, Mr. King of New York, Mr. Lowenthal, Mr. Marshall, Mr. McKinley, Mrs. Rodgers of Washington, Mr. Moolenaar, Ms. Norton, Mr. Olson, Mr. Payne, Mr. Raskin, Mr. David P. Roe of Tennessee, Mr. Rose of New York, Ms. Roybal-Allard, Mr. Rutherford, Mr. Ryan, Mr. Serrano, Mr. Sires, Mr. Soto, Mr. Steil, Mr. Stivers, Mr. Turner, Ms. Velázquez, Mr. Waltz, and Mrs. Watson Coleman) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to direct the Federal Communications Commission to
			 designate 9–8–8 as the universal telephone number for the purpose of the
			 national suicide prevention and mental health crisis hotline system
			 operating through the National Suicide Prevention Lifeline and through the
			 Veterans Crisis Line, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Suicide Hotline Designation Act of 2019. 2.Universal telephone number for national suicide prevention and mental health crisis hotline system (a)In generalSection 251(e) of the Communications Act of 1934 (47 U.S.C. 251(e)) is amended by adding at the end the following:
				
 (4)Universal telephone number for national suicide prevention and mental health crisis hotline systemThe Commission and any agency or entity to which the Commission has delegated authority under this subsection shall designate 9–8–8 as the universal telephone number within the United States for the purpose of the national suicide prevention and mental health crisis hotline system operating through the National Suicide Prevention Lifeline maintained by the Assistant Secretary for Mental Health and Substance Use under section 520E–3 of the Public Health Service Act (42 U.S.C. 290bb–36c) and through the Veterans Crisis Line maintained by the Secretary of Veterans Affairs under section 1720F(h) of title 38, United States Code. The designation shall apply to both wireline and wireless telephone service..
 (b)DeadlineThe designation required by the amendment made by subsection (a) shall be made not later than the date that is 1 year after the date of the enactment of this Act.
			3.State authority over fees
			(a)Authority
 (1)In generalNothing in this Act, any amendment made by this Act, the Communications Act of 1934 (47 U.S.C. 151 et seq.), or any Commission regulation or order may prevent the imposition and collection of a fee or charge applicable to a commercial mobile service or an IP-enabled voice service specifically designated by a State, a political subdivision of a State, an Indian Tribe, or village or regional corporation serving a region established pursuant to the Alaska Native Claims Settlement Act (43 U.S.C. 1601–1624; 85 Stat. 688 et seq.) for the support or implementation of 9–8–8 services, if the fee or charge is held in a sequestered account to be obligated or expended only in support of 9–8–8 services, or enhancements of such services, as specified in the provision of State or local law adopting the fee or charge.
 (2)Limit on fee or chargeFor each class of subscribers to IP-enabled voice services, the fee or charge may not exceed the amount of any such fee or charge applicable to the same class of subscribers to telecommunications services.
 (b)Fee accountability reportTo ensure efficiency, transparency, and accountability in the collection and expenditure of a fee or charge for the support or implementation of 9–8–8 services, not later than 1 year after the date of the enactment of this Act, and annually thereafter, the Commission shall submit to the Committees on Commerce, Science, and Transportation and Appropriations of the Senate and the Committees on Energy and Commerce and Appropriations of the House of Representatives a report that—
 (1)details the status in each State of the collection and distribution of such fees or charges; and (2)includes findings on the amount of revenues obligated or expended by each State or political subdivision thereof for any purpose other than the purpose for which any such fees or charges are specified.
 (c)DefinitionsIn this section: (1)Commercial mobile serviceThe term commercial mobile service has the meaning given that term under section 332(d) of the Communications Act of 1934 (47 U.S.C. 332(d)).
 (2)IP-enabled voice serviceThe term IP-enabled voice service has the meaning given that term by section 9.3 of the Commission’s regulations (47 C.F.R. 9.3), as those regulations may be amended by the Commission from time to time.
 (3)StateThe term State has the meaning given that term in section 7 of the Wireless Communications and Public Safety Act of 1999 (47 U.S.C. 615b).
 (4)Telecommunications serviceThe term telecommunications service has the meaning given that term in section 3 of the Communications Act of 1934 (47 U.S.C. 153). 4.Location identification report (a)In generalNot later than 180 days after the date of the enactment of this Act, the Commission shall submit to the appropriate committees a report that examines the feasibility and cost of including an automatic dispatchable location that would be conveyed with a 9–8–8 call, regardless of the technological platform used and including with calls from multi-line telephone systems (as defined in section 6502 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1471) identification or equivalent information features over the 9–8–8 network.
 (b)DefinitionIn this section: (1)Appropriate committeesThe term appropriate committees means the following:
 (A)The Committee on Commerce, Science, and Transportation of the Senate. (B)The Committee on Health, Education, Labor, and Pensions of the Senate.
 (C)The Committee on Energy and Commerce of the House of Representatives. (2)Dispatchable locationThe term dispatchable location means the street address of the calling party and additional information such as room number, floor number, or similar information necessary to adequately identify the location of the calling party.
				